The opinion of the court was delivered by
Parker, J.
Martin Compton, now deceased, was the owner of a farm situated partly in the township of Raritan and partly in the township of Woodbridge, in the county of Middlesex. In the year 1881 he leased all the premises to the prosecutor for a money rent, for the term of five years from the 1st day of April, 1881. The larger part of the premises lies in the township of Raritan. The dwelling-house where the prosecutor resided was on the part of the farm in the township of Raritan. Up to the year 1883, no part of the premises had been assessed for taxes in the township of Woodbridge, but the whole farm had been assessed and the *85taxes paid thereon in the township of Raritan. In 1883 the whole farm was assessed in Raritan, and the assessor of Wood-bridge also assessed for taxes that part of the premises situated in the latter township. To set aside the assessment last mentioned this certiorari is brought.
The farm is in one parcel, through which the township line runs. On the part of the premises in the township of Wood-bridge there was a small house occupied by a Mr. Blackford. •He worked part'of the land lying in Woodbridge and part in Raritan, not for a money rent, but receiving compensation for his labor by a share of the products. The whole premises were in the possession of the prosecutor, and Blackford farmed for him part of the land in each township.
The sixty-fifth section of the tax law, (Rev., p. 1152,) provides that when the line between two townships divides a farm owned or possessed by the person taxed, the same shall be taxed, if occupied, in the township in which the occupant resides. The whole farm was taxable in Raritan, and it was •in 1883 taxed in that township to the prosecutor.
The assessment in Woodbridge is set aside, with costs.